ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-249, 10-379, 10-431, 10-432 and 11-287, recommending the disbarment of JOHN A. TUNNEY, formerly of WOODBRIDGE, who was admitted to the bar of this State in 1988, and who has been temporarily suspended from the practice of law since February 9, 2011, for his unethical conduct in ten matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter), RPC 1.15(a) (negligent misappropriation), RPC 1.15(b) (failure to promptly deliver funds to client or third party), RPC 1.15(d) (recordkeeping violations), RPC 1.16(d) (failure to protect client’s interests on termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit and misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the records in DRB 10-379, 10-431, 10-432, and 11-287 having been certified to the Disciplinary Review Board pursuant to Rule 1:20—4(f) (default by respondent);
*428And JOHN A. TUNNEY having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined; and good cause appearing;
It is ORDERED that JOHN A. TUNNEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JOHN A. TUNNEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.